                                                                        HH1 of 11
Case 1:18-cv-24889-DLG Document 138 Entered on FLSD Docket 09/29/2020 Page
                 Case: 20-10833 Date Filed:
                                     (1 of 2)
                                            09/29/2020 Page: 1 of 1
                                                                                    Sep 29, 2020
                            UNITED STATES COURT OF APPEALS
                               FOR THE ELEVENTH CIRCUIT                                                  MIAMI

                               ELBERT PARR TUTTLE COURT OF APPEALS BUILDING
                                             56 Forsyth Street, N.W.
                                             Atlanta, Georgia 30303

   David J. Smith                                                                     For rules and forms visit
   Clerk of Court                                                                     www.ca11.uscourts.gov


                                          September 29, 2020

   Clerk - Southern District of Florida
   U.S. District Court
   400 N MIAMI AVE
   MIAMI, FL 33128-1810

   Appeal Number: 20-10833-DD
   Case Style: Gustavo Abella v. Juan Rodriguez
   District Court Docket No: 1:18-cv-24889-DLG

   A copy of this letter, and the judgment form if noted above, but not a copy of the court's
   decision, is also being forwarded to counsel and pro se parties. A copy of the court's decision
   was previously forwarded to counsel and pro se parties on the date it was issued.

   The enclosed copy of the judgment is hereby issued as mandate of the court. The court's opinion
   was previously provided on the date of issuance.

   Sincerely,

   DAVID J. SMITH, Clerk of Court

   Reply to: Lois Tunstall
   Phone #: (404) 335-6191

   Enclosure(s)
                                                                       MDT-1 Letter Issuing Mandate
Case 1:18-cv-24889-DLG Document 138 Entered on FLSD Docket 09/29/2020 Page 2 of 11
                 Case: 20-10833 Date Filed:
                                     (2 of 2)
                                            09/29/2020 Page: 1 of 1


                              UNITED STATES COURT OF APPEALS
                                    For the Eleventh Circuit
                                        ______________

                                            No. 20-10833
                                           ______________

                                       District Court Docket No.
                                         1:18-cv-24889-DLG

   GUSTAVO ABELLA,

                                                      Plaintiff - Appellee,

   versus

   TOWN OF MIAMI LAKES, et al.,

                                                      Defendants,

   OFFICER JUAN F. RODRIGUEZ,
   Individually and Official Capacity,

                                                Defendant - Appellant.
                          __________________________________________

                          Appeal from the United States District Court for the
                                     Southern District of Florida
                          __________________________________________

                                             JUDGMENT

   It is hereby ordered, adjudged, and decreed that the opinion issued on this date in this appeal is
   entered as the judgment of this Court.

                                       Entered: August 31, 2020
                            For the Court: DAVID J. SMITH, Clerk of Court
                                         By: Djuanna H. Clark




   ISSUED AS MANDATE 09/29/2020
Case 1:18-cv-24889-DLG Document 138 Entered on FLSD Docket 09/29/2020 Page 3 of 11
                 Case: 20-10833 Date (1
                                     Filed:
                                        of 10)
                                            08/31/2020 Page: 1 of 9



                                                                [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 20-10833
                               Non-Argument Calendar
                             ________________________

                         D.C. Docket No. 1:18-cv-24889-DLG

   GUSTAVO ABELLA,

                                                                  Plaintiff-Appellee,

                                         versus

   OFFICER JUAN F. RODRIGUEZ,
   Individually and Official Capacity,

                                                                Defendant-Appellant.

                             ________________________

                      Appeal from the United States District Court
                          for the Southern District of Florida
                            ________________________

                                   (August 31, 2020)

   Before LAGOA, BRASHER, and FAY, Circuit Judges.

   PER CURIAM:

         This case is the latest in the ongoing saga between Gustavo Abella and Officer

   Juan Rodriguez. In another lawsuit between these litigants in 2013, this Court

   affirmed the district court’s denial of Rodriguez’s defense of qualified immunity to
Case 1:18-cv-24889-DLG Document 138 Entered on FLSD Docket 09/29/2020 Page 4 of 11
                 Case: 20-10833 Date (2
                                     Filed:
                                        of 10)
                                            08/31/2020 Page: 2 of 9



   Abella’s First Amendment retaliation claim. See Abella v. Simon, 522 F. App’x 872

   (11th Cir. 2013). Now, Abella is back with a new lawsuit against Rodriguez based

   on more recent, albeit similar, alleged conduct. As he did in 2013, Abella asserts that

   Rodriguez retaliated against him because of his speech. And, as he did in 2013,

   Rodriguez argues on appeal that he is entitled to qualified immunity to that claim.

   Because the law remains clearly established that police officers may not harass or

   threaten citizens with unlawful arrest for exercising their First Amendment rights,

   we again affirm the district court’s order denying qualified immunity.

                                             I.

         We view the evidence in the light most favorable to Abella, as we must at this

   posture. See Perez v. Suszczynski, 809 F.3d 1213, 1217 (11th. Cir. 2016).

         Abella and Rodriguez have been embroiled in controversy since at least 2007.

   Abella resides in the Town of Miami Lakes where Rodriguez serves as a police

   officer. Abella describes himself as “quite politically active with respect to local

   Miami Lakes issues.” In 2016, Abella began displaying a sign in his car’s rear

   window that read: “Town of Miami Lakes TOWN MANAGER ALEX REY is

   Corrupt. You TUBE: Justice 4 MEnU.”

         Abella asserts that Rodriguez harassed and intimidated him and his family in

   relation to this sign. He lodged formal and informal complaints with the police

   department and other local officials about sixteen encounters between May 17, 2016,


                                             2
Case 1:18-cv-24889-DLG Document 138 Entered on FLSD Docket 09/29/2020 Page 5 of 11
                 Case: 20-10833 Date (3
                                     Filed:
                                        of 10)
                                            08/31/2020 Page: 3 of 9



   and October 4, 2018. These encounters include (1) Rodriguez appearing at Abella’s

   home and following him in his police vehicle while Abella displayed a political sign

   on his truck; (2) Rodriguez driving by Abella and telling him to remove the political

   sign or he would issue him a citation; (3) Rodriguez telling Abella to remove the

   sign or he would have Abella arrested; (4) Rodriguez driving next to or following

   Abella on public roads; (5) Rodriguez’s police vehicle blocking an intersection so

   that Abella could not exit his condominium complex; (6) Rodriguez following

   Abella in his police vehicle and making unspecified hand gestures while Rodriguez

   had political signs displayed on his truck; and (7) Rodriguez making unspecified

   hand gestures toward Abella and his daughter and recording them with his cell

   phone. Rodriguez has never arrested Abella and has not issued him any citations

   since 2009.

                                            II.

         Abella filed his initial complaint on November 21, 2013 against the Town of

   Miami Lakes, former Miami Lakes Mayor Michael Pizzi, Town Manager Alex Rey,

   Miami Dade County, and Rodriguez. Abella amended that complaint on February

   11, 2019. In his First Amended Complaint, Abella alleged that defendants violated

   42 U.S.C. § 1983 by, acting under color of law, retaliating against him for exercising

   his First Amendment rights to display political signs and file grievances against a

   police officer. The district court granted in part a motion to dismiss as to all


                                             3
Case 1:18-cv-24889-DLG Document 138 Entered on FLSD Docket 09/29/2020 Page 6 of 11
                 Case: 20-10833 Date (4
                                     Filed:
                                        of 10)
                                            08/31/2020 Page: 4 of 9



   defendants except Rodriguez and partially dismissed Abella’s First Amendment

   retaliation claims against Rodriguez for all but the sixteen encounters previously

   referenced.

         Rodriguez filed a motion for summary judgment based on qualified immunity,

   which the district court denied. The district court determined that (1) it is undisputed

   that Rodriguez acted within the scope of his discretionary authority; (2) the law is

   clearly established that public officials may not retaliate against private citizens for

   exercising their First Amendment rights; and (3) that Abella presented sufficient

   evidence to create a genuine issue of fact about whether Rodriguez’s conduct had

   adversely affected his protected speech and whether there is a causal connection

   between Rodriguez’s acts and Abella’s protected speech. Rodriguez now appeals

   that order.

                                             III.

         We review the district court’s denial of summary judgment based on qualified

   immunity de novo and view the evidence in the light most favorable to Abella as the

   nonmoving party. Salvato v. Miley, 790 F.3d 1286, 1292 (11th Cir. 2015) (citing

   Kesinger ex re. Estate of Kesinger v. Herrington, 381 F.3d 1243, 1247 (11th Cir.

   2004)). Summary judgment is appropriate “if the movant shows that there is no

   genuine dispute as to any material fact and the movant is entitled to judgment as a

   matter of law.” Fed. R. Civ. P. 56(a).


                                              4
Case 1:18-cv-24889-DLG Document 138 Entered on FLSD Docket 09/29/2020 Page 7 of 11
                 Case: 20-10833 Date (5
                                     Filed:
                                        of 10)
                                            08/31/2020 Page: 5 of 9



                                             IV.

         Government officials are entitled to qualified immunity for their actions in

   performing discretionary functions unless the plaintiff can establish “(1) that the

   defendant violated her constitutional rights, and (2) that, at the time of the violation,

   those rights were clearly established in light of the specific context of the case, not

   as a broad general proposition.” Gaines v. Wardynski, 871 F.3d 1203, 1208 (11th

   Cir. 2017) (cleaned up). It is undisputed that Rodriguez was acting within the scope

   of his discretionary authority at all times relevant to this case. As to the second

   element, a plaintiff can show that his rights were clearly established in one of three

   ways: (1) identifying a “materially similar case” decided before the alleged

   violation; (2) pointing to “a broader, clearly established principle that should control

   the novel facts of the situation;” or (3) demonstrating that the conduct at issue “so

   obviously violates the constitution that prior case law is unnecessary.” Terrell v.

   Smith, 668 F.3d 1244, 1255–56 (11th Cir. 2012) (cleaned up).

         To succeed on a First Amendment retaliation claim, a plaintiff must establish

   “that (1) he engaged in protected speech; (2) the defendant’s conduct adversely

   affected the protected speech; and (3) a causal connection exists between the speech

   and the defendant’s retaliatory actions.” Bailey v. Wheeler, 843 F.3d 473, 480 (11th

   Cir. 2016) (citing Smith v. Mosely, 532 F.3d 1270, 1276 (11th Cir. 2008); Bennett v.

   Hendrix, 423 F.3d 1247, 1250 (11th Cir. 2005)).


                                              5
Case 1:18-cv-24889-DLG Document 138 Entered on FLSD Docket 09/29/2020 Page 8 of 11
                 Case: 20-10833 Date (6
                                     Filed:
                                        of 10)
                                            08/31/2020 Page: 6 of 9



         Rodriguez erroneously argues that the district court should be reversed

   because it (1) defined Abella’s clearly established rights too generally; and (2)

   mistakenly found that a genuine issue of material fact exists regarding the causation

   element of Abella’s First Amendment retaliation claim. In response, Abella argues

   that (1) this Court lacks jurisdiction over Rodriguez’s appeal; (2) Rodriguez violated

   Abella’s First Amendment Rights with “obvious clarity;” and (3) the district court

   properly considered the causation element and found sufficient conflicting facts to

   send that issue to a jury. As an initial matter, this Court has jurisdiction over

   Rodriguez’s appeal because he raises “a legal question concerning a clearly

   established federal right that can be decided apart from considering sufficiency of

   the evidence relative to the correctness of the plaintiff’s alleged facts.” Koch v. Rugg,

   221 F.3d 1283, 1294 (11th Cir. 2000) (citing Johnson v. Jones, 414 U.S. 304, 312

   (1995); Fed. R. Civ. P. 56(c)). We address the remaining arguments in turn.

         First, Rodriguez argues that the district court committed an error by invoking

   broadly defined, generalized principles of First Amendment rights instead of looking

   for cases more clearly on point. We disagree.

         This Court’s precedent clearly establishes the contours of the right at issue.

   Rodriguez has not attempted to justify his alleged conduct by reference to reasonable

   suspicion, probable cause, or any other law enforcement purpose. And it is clearly

   established that a police officer cannot harass or threaten unlawful arrest and citation


                                              6
Case 1:18-cv-24889-DLG Document 138 Entered on FLSD Docket 09/29/2020 Page 9 of 11
                 Case: 20-10833 Date (7
                                     Filed:
                                        of 10)
                                            08/31/2020 Page: 7 of 9



   because of a person’s protected speech. See NAACP v. Button, 371 U.S. 415, 433

   (1963) (“The threat of sanctions may deter [the exercise of First Amendment

   freedoms] almost as potently as the actual application of sanctions.”); see also Cate

   v. Oldham, 707 F.2d 1176, 1189 (11th Cir. 1983) (“direct retaliation by the state for

   having exercised First Amendment freedoms in the past is particularly proscribed by

   the First Amendment”); see also Bennett v. Hendrix, 423 F.3d 1247, 1255-56 (11th.

   Cir. 2005) (collecting cases).

         In Bennett, this Court held that police officers violated the First Amendment

   when they “followed, pulled over, cited, intimidated, or otherwise harassed the

   plaintiffs” because of their speech. Id. at 1254. Of course, the alleged conduct here

   is not as extensive in scope as it was in Bennett. There, the officers were accused of

   “a prolonged and organized campaign of harassment,” which included an “attempt[]

   to obtain arrest warrants against the plaintiffs without probable cause.” Id. Here,

   Abella alleges that Rodriguez threatened to arrest him twice, blocked his car, and

   followed him around town in an intimidating manner. But the differences between

   this case and Bennett are a matter of degree, not of kind. Bennett gives “fair and clear

   notice” to police officers that harassing and threatening a private citizen with

   unlawful arrest and citation for political speech is unconstitutional. See generally

   Marsh v. Butler Cnty., 268 F.3d 1014, 1031 (11th Cir. 2001) (en banc) (“fair and

   clear notice to government officials is the cornerstone of qualified immunity”),


                                              7
Case 1:18-cv-24889-DLG Document 138 Entered on FLSD Docket 09/29/2020 Page 10 of 11
                  Case: 20-10833 Date (8
                                      Filed:
                                         of 10)
                                             08/31/2020 Page: 8 of 9



   abrogated in part by Bell Atl. Corp. v. Twombly, 550 U.S. 544, 561–63 (2007). To

   succeed at trial, Abella will have to establish that Rodriguez’s alleged conduct

   deterred or chilled his expression in violation of the First Amendment.

         Second, the district court did not err in finding a genuine issue of material fact

   regarding the causation element of Abella’s First Amendment retaliation claim. It is

   undisputed that Abella engaged in constitutionally protected speech and acts when

   he displayed a political sign and filed complaints against Rodriguez. The only

   question is whether Abella presented sufficient evidence that Rodriguez took the

   alleged actions because of Abella’s speech. Rodriguez argues that the district court

   erred by “collapse[ing] the causation prong of the retaliation analysis into the

   adverse conduct prong” by merely restating the alleged adverse conduct. We

   disagree.

         A district court’s role at the summary judgment stage is to determine, viewing

   the facts in the light most favorable to the nonmoving party, whether a genuine issue

   of material fact exists. Salvato, 790 F.3d at 1292. As the district court emphasized,

   Abella testified that Rodriguez threatened him with citation and arrest if he did not

   remove a political sign from his vehicle on two occasions. On Abella’s version of

   the facts, Rodriguez expressly linked his threats to the sign and had no probable

   cause to arrest or cite Abella on either occasion. Abella further alleged that

   Rodriguez followed him around town, blocked his vehicle, shouted at him, and made


                                              8
Case 1:18-cv-24889-DLG Document 138 Entered on FLSD Docket 09/29/2020 Page 11 of 11
                  Case: 20-10833 Date (9
                                      Filed:
                                         of 10)
                                             08/31/2020 Page: 9 of 9



   hand gestures at him while Abella displayed a political sign on his truck and

   immediately after Abella had filed numerous grievances against Rodriguez. Abella’s

   testimony would support a finding that his display of a political sign and filing of

   grievances caused Rodriguez’s conduct. Therefore, the district court was correct in

   holding that the question of causation should be resolved by a jury.

                                            V.

         For the foregoing reasons, we AFFIRM the district court’s denial of summary

   judgment.




                                            9
